PER CURIAM.
Gwendolyn Ann Allen instituted this action against the Jefferson County Health Department, and various other named defendants, alleging racial discrimination in her employment as a nurses aide. Allen alleges discrimination in a number of areas, including discharge, harassment, job assignments, and terms and conditions of employment.
The district court, the Honorable Oren E. Harris, dismissed Allen’s complaint when it found that she failed to prove, by a preponderance of the evidence, that she had been discriminated against because of her race.
We have carefully studied the record, including the district court’s opinion, the briefs, and the arguments of the parties to this action. We find no merit to appellant’s arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of Judge Harris’ opinion.